Title: Adams’ Minutes of the Trial: Suffolk Inferior Court, Boston, July 1771
From: Adams, John
To: 


      Gray vs. Pitts.
       James Melvin. Saw Pitts push Gray off with one Hand and give him a stroke with his Stick. G. no Hatt on. Saw the Blood run. A knotty Stick—big as the Thumb. Bigger than Wallaces’s. Did not strike so hard as he could.
       Wm. Winter. Gray came into Dehons shop. Pitts and he went out. Pitts demanded Satisfaction. I ask your Pardon you chuckle headed son of a Bitch. Pitts held up his Fist and Gray held up his, and then Pitts pushed him off with one hand and struck him with the other.
       Mr. Hutchinson. Pitts told me, he had sent a Lad to demand Satisfaction for the Insult he had received. Saw Gray stand holding his Coat, the Blood dropping from his Head.
       Odin.Pitts sa Gray said you woolly headed Rascall. Pitts said you shall—The Blow did not seem very hard. Saw Blood.
       Mr. Molineux.
      